DETAILED ACTION
The Amendment filed June 30, 2022 has been entered. Claims 1-20 are pending. Claims 1, 12 and 20 are independent.

Comments on Amendment
Applicant amended claims and made no attempt to point out support. Applicant are required to point out support for any claim amendment per MPEP 2163(II)(A).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 12 and 20 recite “a second enable signal by inverting the first enable signal". There is not disclosure the amended limitation(s) from the specification. Applicant refers to Fig. 3 and paragraph [0021] of the application as a supporting documents. Fig. 3 and paragraph [0021] of the application do not contain any signals related claimed the first enable signal (which is the column selection signal). So these languages constitute new matter.
Dependent claims of claims 1, 12 and 20 are rejected to as being dependent upon a rejected base claims. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over e.g., Han et al. (US 8,289,795) in view of Kim (US 2017/0221538).
Regarding independent claims 1 and 12, the claimed limitation(s) is well-known technology for a type of memory (e.g., SRAM) for its purpose. For example, the prior art of Han et al. in FIG. 1 discloses a memory device, comprising: 
a memory array (10); 
a column selection circuit (30) coupled to the memory array, wherein the column selection circuit is configured to generate a column selection signal; 
a sense amplifier (60) configured to receive data signals from the memory array; and 
an enable signal generating circuit configured to generate a first enable signal (Y/Yb (see para. 0008)) and a second enable signal (PSA); 
wherein the column selection circuit generates the column selection signal based on the first enable signal, and wherein the sense amplifier is configured to receive a data signal from the memory array in response to the second enable signal (see FIG. 1 and accompanying disclosure).
As best as can be understood, Han et al. do not explicitly disclose a second enable signal by inverting the first enable signal.
However, the sense amplifier related signal (claimed a second enable signal) by inverting column selection related signal (claimed the first enable signal) is a well-known technology for a type of memory for its purpose.
For support, of the above asserted facts, see for example, Kim (US 2017/0221538), FIG. 3, 201, WCSL and SAE, i.e., sense enable signal SAE (claimed second enable signal) by inverting column selection signal WCSL (claimed first enable signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize sense enable signal by inverting column selection signal because these conventional technology are well established in the art of the memory devices.
Regarding claim 2, Han et al. and Kim, as combined, teach the limitations of claim 1. 
Han et al. further teach the sense amplifier is further configured to receive the data signal from the memory array in response to the first enable signal; wherein column selection by the column selection circuit and receipt of the data signal by the sense amplifier are both performed using the first enable signal (see FIG. 1 and accompanying disclosure).
Regarding claim 3, Han et al. and Kim, as combined, teach the limitations of claim 1. 
Han et al. further teach the memory array comprises a plurality of rows and columns, wherein a row of memory cells is selected based on a word line signal, and wherein data from a particular memory cell in the selected row is output from the memory array based on the column selection signal (see FIG. 1 and accompanying disclosure).
Regarding claims 4-5, Han et al. and Kim, as combined, teach the limitations of claim 3. 
Han et al. do not explicitly disclose the limitations of claim 4.
However, the column selection signal is generated by the column selection circuit based on an address and the first enable signal; and the column selection signal is generated based on least significant bits of the address are well-known technology for a type of memory for its purpose.
For support, of the above asserted facts, see for example, Onuki et al. (US 2021/0273110), FIG. 1 and accompanying disclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize address signals to generate control signals because these conventional technology are well established in the art of the memory devices.
Regarding claim 6, Han et al. and Kim, as combined, teach the limitations of claim 1. 
Han et al. do not explicitly disclose the limitations of claim 6.
However, the sense amplifier comprises: a first inverter responsive to a first input node, the first inverter providing a first output from the sense amplifier; a second inverter responsive to a second input node, the second inverter providing a second output from the sense amplifier; wherein a first memory array input signal is received at the first input node, and wherein a second memory array input signal is received at the second node is a well-known technology for a type of memory for its purpose.
For support, of the above asserted facts, see for example, Clark et al. (US 2013/0111282), FIG. 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize inverter outputs in sense amplifier because these conventional technology are well established in the art of the memory devices.
Regarding claims 7-8, Han et al. and Kim, as combined, teach the limitations of claim 6.
Han et al. further teach the sense amplifier further includes circuitry configured to push one of the first and second input nodes high and the other low based on a detected voltage difference between the first and second input nodes; and the circuitry is configured to detect the voltage difference based on both the first and second enable signals (see FIG. 1 and accompanying disclosure).
Regarding claim 9, Han et al. and Kim, as combined, teach the limitations of claim 6.
Han et al. further teach the first memory array input signal is received at the first input node directly from the memory array; and wherein the second memory array input signal is received at the second input node directly from the memory array (see FIG. 1, i.e., the sense input node directly come from the memory array).
Regarding claim 10, Han et al. and Kim, as combined, teach the limitations of claim 1.
Han et al. do not explicitly disclose the limitations of claim 10.
However, the enable signal generating circuit is configured to generate the first enable signal based on an input enable signal, and to generate the second enable signal based on the first enable signal is a well-known technology for a type of memory for its purpose.
For support, of the above asserted facts, see for example, Onuki et al. (US 2021/0273110), FIG. 1 and accompanying disclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize address signals to generate control signals because these conventional technology are well established in the art of the memory devices.
Regarding claim 11, Han et al. and Kim, as combined, teach the limitations of claim 1.
Han et al. do not explicitly disclose the limitations of claim 11.
However, the memory array comprises a top memory bank and a bottom memory bank, wherein the column selection signal is based on the first enable signal, an address signal, and a bank selection signal is a well-known technology for a type of memory for its purpose.
For support, of the above asserted facts, see for example, Ono et al. (US 2009/0273961), FIG. 9A and accompanying disclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize memory bank structure in a memory device because these conventional technology are well established in the art of the memory devices.

Regarding claim 12-19 are rejected for the same reason set forth above as applied to claims 1-11.

Claim 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over e.g., Onuki et al. (US 2021/0273110) in view of Kim (US 2017/0221538).
Regarding independent claim 20, the claimed limitation(s) is well-known technology for a type of memory (e.g., SRAM) for its purpose. For example, the prior art of Onuki et al. in FIG. 1 discloses an enable signal generator, comprising: 
an input configured to receive an input enable signal (ADDR); 
logic for generating a first enable signal (CSEL_EN, para. 0077) based on the input enable signal, said first enable signal being routed to a memory array column selection circuit; 
logic for generating a second enable signal (LSA_EN, para. 0081) based on the input enable signal, said second enable signal being routed to a sense amplifier.
As best as can be understood, Onuki et al. do not explicitly disclose a second enable signal by inverting the first enable signal.
However, the sense amplifier related signal (claimed a second enable signal) by inverting column selection related signal (claimed the first enable signal) is a well-known technology for a type of memory for its purpose.
For support, of the above asserted facts, see for example, Kim (US 2017/0221538), FIG. 3, 201, WCSL and SAE, i.e., sense enable signal SAE (claimed second enable signal) by inverting column selection signal WCSL (claimed first enable signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize sense enable signal by inverting column selection signal because these conventional technology are well established in the art of the memory devices.

Response to Argument
Applicant’s Amendment filed 06/30/2022, with respect to the rejection(s) of claims 1-20 under 35 USC 102 and 103, have been fully considered. However, the amendment is not allowable condition. See 35 U.S.C. 112(a) and art rejection(s) above for more details. 
Therefore, it is respectfully submitted that the examiner maintains the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825